Citation Nr: 1137106	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot drop.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a video conference hearing which was conducted in October 2008.  He also testified at a hearing conducted by a hearing office at his local RO in May 2006.  

The issue on appeal was previously before the Board in January 2009 when it was remanded for additional evidentiary development.  Also before the Board in January 2009 was a claim of entitlement to service connection for a back disorder.  The back disorder claim was denied and is no longer in appellate status.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate that the Veteran's right foot drop was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.

2.  VA obtained the Veteran's informed consent for the procedures in question.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for right foot drop as caused by hospital care or medical or surgical treatment or examination by VA, to include surgery which was performed in 1988, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to the benefit sought on appeal.  The discussion in a June 2004 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim in the VCAA letter, and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in a March 2006 letter.  The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in connection with this claim is more than adequate.  The examiner had access to and had reviewed the claims file.  The examiner conducted a physical examination of the Veteran.  The examiner provided opinions which were supported by rationales and citations to the medical evidence in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  In correspondence dated in March 2010, the Veteran indicated that he did not have any additional evidence to submit in support of his appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of his right foot drop.  See Barr.


Analysis

The Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 was received in June 2004.  Because the claim was filed on or after October 1, 1997, the version of 38 U.S.C.A. § 1151 which became effective October 1, 1997 is the applicable statute in this case, and the version of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 is not applicable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot drop which occurred after surgery was performed at a VA health care facility in February 1988.  

The medical evidence of record documents that, after surgery was performed by VA in February 1988, the Veteran experienced right foot drop.  A February 1988 VA clinical record noted the Veteran had a recent disckectomy and was showing residual foot drop which occurred after the surgery.  A March 1988 VA clinical record notes the Veteran has post-operative right foot drop which had shown improvement.  A July 2003 VA clinical record includes the annotation that the Veteran experienced a nerve injury during surgery which left him with drop foot.  A November 2004 clinical record includes the annotation that the Veteran has right foot drop secondary to surgery.  

The Veteran testified at a hearing that he did not have problems with right foot drop prior to the February 1988 surgery.  He testified that he was informed by a physician of the possibility of foot drop prior to the surgery being performed.

While the competent medical evidence of record demonstrates that the Veteran has right foot drop which was associated with surgery performed by VA in 1988, the Board finds that compensation under 38 U.S.C.A. § 1151, for right foot drop as a result of VA hospital care or medical or surgical treatment or examination, including surgery performed by VA in 1988, is not warranted because the competent medical evidence of record does not demonstrate that post-operative right foot drop was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.

Initially, the Board notes the Veteran has not argued that there was any problem with his informed consent with regard to the surgical procedure.  Associated with the claims file is a document dated February 15, 1988, which demonstrates that the Veteran was informed of the nature and purpose of the surgery to be performed, possible alternative methods of treatment, the risks involved and the possibility of complications.  The Veteran was specifically informed that potential complications from the L5-S1 disckectomy were, in pertinent part, numbness, weakness and paralysis.  The Board cannot find any evidence of deficiencies with the Veteran's informed consent.  Compensation based on a failure to obtained the Veteran's informed consent for any of the surgical procedures is not warranted.

While competent medical evidence demonstrates that the Veteran does have additional disability of right foot drop which occurred after the 1988 surgical procedure, the Board finds that there is no competent medical evidence of record demonstrating that the Veteran's claimed additional disability of right foot drop was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.  No health care worker is on record as indicating there was any fault on the part of VA or that the foot drop was not reasonably foreseeable.  The operative report, dated February 16, 1988, does not indicate that any problems occurred during the L5-S1 disckectomy on the right with exploration of left L5-S1 interspace.  It was noted that the Veteran tolerated the procedure well without any apparent complications.  The Board notes there are several references in the clinical records to the Veteran having foot drop which was due to a nerve injury and/or surgery in 1988.  However, these statements appear to be merely the clinician recording what the Veteran said regarding his right foot drop.  Furthermore, to the extent that the records indicate the presence of a nerve injury or foot drop due to surgery, the records do not indicate that the resulting foot drop was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.  The Board finds the references in the clinical records to the presence of foot drop due to a nerve injury are outweighed by the probative value of the report of the October 2009 VA examination which unambiguously indicates that there is no link between fault on the part of VA and the right foot drop.  

There is competent evidence of record which demonstrates that the Veteran's right foot drop was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.  On VA examination in October 2009, the Veteran reported he had right foot drop which was caused by a VA surgical procedure in February 1988.  The examiner reviewed the evidence in the claims file including the surgical record and other medical evidence.  Physical examination was conducted.  The pertinent diagnosis was chronic L5 weakness (foot drop).  The examiner observed that surgery was performed by VA at the right S1 level with resolution of the Veteran's S1 symptoms.  It was noted that foot drop is the result of a dysfunction of the L5 nerve, which is one level above the operative site.  The examiner observed that a January 1988 VA clinical record reveals weakness at the right L5 level, extensor hallucis longus and noted that this would correspond to the plain computed tomography (CT) scan results indicating the presence of a questionable right L5 lesion.  The examiner found that the right L5 nerve root was not explored nor was any surgical procedure performed at this level.  The examiner opined that the Veteran's right foot drop was not the result of surgical negligence, error, lack of proper skill or carelessness.  The examiner noted that some compression of the right L5 nerve root was present prior to the February 1988 surgery which was based on examination findings, yet not apparent on imaging studies.  The examiner found it was likely this level was not explored during the surgery in question as imaging findings did not indicate pathology at this level.  The examiner opined that right L5 nerve root compression was the likely etiology of the Veteran's foot drop.  

The Board finds the etiology opinion included in the report of the October 2009 VA examination is to be accorded significant probative value.  The examiner reviewed all the evidence in the claims file and conducted a physical examination of the Veteran.  The etiology opinion is supported by citations to medical evidence in the claims file and is also supported by adequate rationale.  There is no competent evidence of record which supports the Veteran's claim, individually or cumulatively, which outweighs the probative value of this opinion.  Further, because the October 2009 VA examiner in effect concluded that the VA surgery did not proximately cause the Veteran's right foot drop, it is not necessary to discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, as is required in determining whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  See 38 C.F.R. § 3.361.

The Board finds that the right foot drop was not proximately caused by an event not reasonably foreseeable.  The Veteran has reported that he was informed prior to the surgery in question that there was a possibility of foot drop, albeit a small chance.  Furthermore, the informed consent document dated February 15, 1988, demonstrates that the Veteran was informed of that potential complications from the L5-S1 disckectomy were, in pertinent part, numbness, weakness and paralysis.  The Board finds this evidence demonstrates that a right foot drop was a reasonably foreseeable event.  

The only other evidence which indicates that the Veteran has right foot drop which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable is the Veteran's own allegations.  The Board has considered the Veteran's lay statements.  However, as set out above, the Board finds that the Veteran is not competent to provide an opinion as to the etiology of the right foot drop.  The Board places no probative weight on any opinions the Veteran has advanced with regard to the medical etiology of the right foot drop.

There is no competent evidence of record demonstrating that the Veteran's right foot drop was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or that it was proximately caused by an event not reasonably foreseeable.  The Board may not speculate or substitute its "own unsubstantiated medical conclusions," but must rely on the medical opinion evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board must find that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for a right foot drop as a result of VA hospital care or medical or surgical treatment or examination, including surgery by VA in February 1988, have not been met.

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


